EXHIBIT 10.5

 

GREAT WESTERN BANK

CLIVE, IOWA

 

April 30, 2003

 

TO:  Daniel A. Hamann, Chairman

 

RE:  Phantom Stock Long-Term Incentive Plan (the “Plan”)

 

Dear Dan:

 

This letter shall constitute an agreement between you and Great Western Bank,
Clive, Iowa (the “Bank”), and shall supersede the Plan dated June 30, 2000
between you and Citizens Bank, Mt. Ayr, Iowa, which has been merged into this
Bank effective February 24, 2003.

 

I.                                         Office.  You have been appointed
Chairman of the Bank and have agreed to so serve. Your base compensation will be
determined and agreed from time to time.

 

2.                                       Stock Outstanding.  There are 35,438
shares of common stock of Bank outstanding. There are 1,153 “deemed” shares
allocated hereunder and other “deemed” shares may be granted in the future.

 

3.                                       Phantom Stock.   As of June 30, 2000
you were “deemed” to have been issued ninety-six (96) shares of common stock of
Citizens Bank, Mt. Ayr, or 1.2% of the outstanding shares. In lieu thereof, upon
adoption of this Plan, you will be deemed to have been issued three hundred
fifty-four (354) shares of common stock of Bank, or approximately 1.0% of the
shares outstanding. The Bank will maintain a record of such “deemed” shares, but
no actual acquisition of such shares shall be made nor shall any shares be
issued to you or on your account. You shall pay nothing for the deemed shares
nor shall the Bank pay you or your beneficiaries anything therefor. Such deemed
shares are solely for the purpose of calculating accruals to your account
pursuant to this Plan.

 

4.                                       Earnings Accrual.  For purposes of this
Plan, the merger of Citizens Bank, Mt. Ayr and Citizens Bank of Princeton into
Citizens Bank, Clive, now known as Great Western Bank, Clive, shall be deemed to
have taken place on July l, 2002. Subject to paragraphs 5 and 6 hereof, starting
as of July l, 2002, and ending as of the end of the month preceding the month in
which occurs the date of termination of your employment by Bank, the Bank shall
accrue an amount payable to you which shall be equal to the total earnings per
share of the Bank common shares which are deemed owned by you for a full fiscal
year as if you had in fact purchased such common shares from the Bank; provided,
in no event shall an amount be so accrued in excess of 50% of the base salary
paid to you in such fiscal year. In calculating such earnings per share, the
“deemed” common shares shall be divided into the net after tax earnings of the
Bank allocable to common stock (including all “deemed” shares). Payment of cash
dividends on common stock outstanding shall not affect the amount allocated to
the common shares “deemed” purchased by you. Amounts so accrued shall not bear
interest. Any partial year accruals shall be computed on an annualized basis.

 

5.                                       Minimum Goals.  The full accrual of
earnings per deemed share in any year will be made only if both the following
minimum goals are achieved: First, the net after-tax earnings of the Bank must

 

1

--------------------------------------------------------------------------------


 

exceed 1.3% of average daily assets of the Bank. Second, the net after-tax
earnings of the Bank must exceed the prior year’s net after-tax earnings by 10%;
however, if this second goal is not achieved, and the current year’s earnings
exceed 1% of average assets for the year, and cumulative earnings of the Bank
over the 5-year period ending with the most recent year exceed the cumulative
earnings which would have resulted from 10% compound annual earnings growth over
such 5-year period, then the 10% earnings growth goal will be deemed to have
been met. If only one of the two goals is met, then one-half the earnings per
deemed share calculated under paragraph 4 hereof shall be accrued. If neither
goal is met, nothing shall be accrued. The Bank retains full discretionary right
to adjust earnings for any year from those otherwise shown on the Bank’s
financial statements to, in its judgment, make the year’s income reasonably
comparable to prior years and amortize or adjust for extraordinary items.
Without limitation, such adjustments may include elimination of tax benefits due
to carryover deductions or credits; change in or correction of accounting
methods, etc. Any such decision shall be made within 45 days after the Bank’s
financial statements are furnished to it by outside-auditors. If no change be so
made in such time, the figures on the Bank’s financial statement prepared by
outside auditors, audited or unaudited, shall be used for all purposes of this
Agreement, prepared under generally accepted accounting practices, including
amortization of intangible assets. Should the Bank elect “S” status for federal
income tax purposes, all calculations shall be made for the purposes hereof as
if the Bank continued to be a “C” corporation. In determining whether minimum
goals have been met pursuant to this paragraph, the earnings of the predecessor
Citizens Banks; Mt. Ayr, Princeton and Clive shall be combined for historical
comparison purposes.

 

6.                                       No Minimum Employment Period to Vest. 
In the event your employment by Bank is terminated, all amounts accrued to your
account shall be fully vested and shall not be forfeited, except for violations
of the Plan as hereinafter provided at paragraphs 13, 14 and 15.

 

7                                          Payment on Retirement or Disability. 
The total amount accrued to your account pursuant to paragraph 4 hereof shall be
paid to you in 120 equal monthly installments, beginning on the 31st day of
January following the year in which you shall have terminated your employment
with Bank, due to retirement after having attained an age of not less than 65
years or due to total and permanent disability as solely determined by the Bank
(“disability”). In the event of termination of employment prior to age 65 for
reasons other than disability or death, the monthly payments shall begin in
January of the year following the year in which you attain age 65 unless the
Bank in its sole discretion elects to commence the payments at an earlier date,
based on the then present value of the accrued amounts.

 

8.                                       Payment on Death.  In the event of your
death prior to age 65, the monthly payments under this Agreement shall commence
in the second month following the month during which death occurred and payment
shall be made to the beneficiaries designated by you in writing or, in the
absence of such designation, to your spouse if such spouse survives you,
otherwise to your estate. In the event of your death when installments from the
accrual accounts have become payable because of retirement at or after age 65,
or due to disability, or due to attainment of age 65 when no longer in the
employment of the Bank, unpaid monthly installments shall continue to be paid to
your living designated beneficiaries or, if none are so designated, to your
estate. The Bank may discharge its obligations by delivery of an annuity or
prepaying the present value at the current rate for ten year U.S. Government
Bonds.

 

9.                                       No Trust.  The amount credited to your
account shall not be held by Bank in trust, escrow or similar fiduciary capacity
and neither you nor any legal representative shall have any right against the
Bank with respect to any portion of the account, except as a general unsecured
creditor of the Bank.

 

2

--------------------------------------------------------------------------------


 

10.                                 Spendthrift Clause.  Neither you nor any
beneficiary entitled to payment hereunder shall have any right to anticipate,
alienate, sell, transfer, assign or encumber any benefit or payment hereunder
nor shall such rights thereto be subject to attachment or other legal process
for your or a beneficiary’s debts.

 

11.                                 Anti Dilution and Dilution.  In the event of
any common stock split or common stock dividend by which shares of common stock
are issued for no new consideration, the number of shares “deemed” owned by you
hereunder shall be adjusted accordingly. If new common shares are sold at more
or less than the then book value (as determined under generally accepted
accounting principles), or if capital is contributed to the bank without the
issuance of shares, an appropriate adjustment (upward or downward) will be made
to adjust the number of outstanding shares for the purpose of these
calculations, as if the issued shares had been sold at book value as of the end
of the calendar quarter preceding the sale, or as if shares had been issued at
book value in consideration of such contributions of capital.

 

12.                                 Termination of Plan.  The Bank reserves the
right at its sole option to terminate the Plan at the end of any fiscal year of
the Bank by written notice to you . prior to the end of such fiscal year, and,
in such event, the deemed shares shall be cancelled and no further accruals
shall be made with respect thereto. In the event of such termination, subject to
paragraphs 13, 14 and 15, hereof all amounts accrued to your account shall be
vested in you.

 

13.                                 Covenant Not to Solicit Customers.

 

a.                                       During Employment.  During the period
of your employment with the Bank, you shall not, directly or indirectly, solicit
or work for existing Bank customers, or prospective customers with whom Bank is
discussing a business relationship, for your own account, or for the account of
one or more of Bank’s competitors, with a view to providing, then or at a future
date, goods or services of a nature similar to those provided by Bank.

 

b.                                      After Employment.  For a period of
twenty-four (24) months following your separation from employment with Bank,
voluntarily or involuntarily, with or without cause, you shall not solicit or
work for, directly or indirectly, existing Bank customers with whom you actually
did business and had personal contact, or prospective Bank customers with whom
you actually discussed a business relationship and had personal contact, for
your own account or for the account of one or more of the Bank’s competitors,
with a view to providing, then or at a future date, goods or services of a
nature similar to those provided by the Bank to those customers, or offered or
presented by the Bank to those prospective customers. Termination or other
separation of your employment with the Bank shall not affect the validity or
enforceability of the provisions of this Covenant.

 

c.                                       Scope of Covenant.  This Covenant shall
apply only to the following: (1) Existing Bank customers with whom you actually
did business and had personal contact; and (2) Prospective Bank customers with
whom you actually discussed a business relationship and had personal contact.  A
prospective Bank customer is defined as any person or entity you have actively
solicited during the 12-month period immediately prior to the termination of
your employment with the Bank. This Covenant shall apply only to goods or
services similar in nature to those offered by the Bank.

 

d.                                      Violations.  Should you violate this
Covenant not to compete, any amounts otherwise due you pursuant to this
Agreement shall be forfeited, and any amounts previously paid hereunder shall be
refunded by you to the Bank. Bank may further exercise its rights against you

 

3

--------------------------------------------------------------------------------


 

or any third party, in law or in equity, in the event you solicit Bank customers
in violation of this Agreement or applicable statutory provisions.

 

14.                                 Trade Secrets.  The parties agree that the
following information, without limitation, shall constitute “trade secrets” for
the purposes of Iowa’s Trade Secrets Act and that the Bank makes reasonable
efforts to maintain the secrecy of its information:

 

a. Names, addresses, telephone and fax numbers, account balances, loan balances,
trust relationships, financial statements and credit reports concerning Bank
customers.

 

b. The Bank’s pricing models for loans, deposits and other financial services.

 

c. The Bank’s expansion plans, whether through new geographic locations,
proposed products and services, or through new means of distribution such as the
internet.

 

d. The Bank’s strategic and marketing plans.

 

By accepting this Agreement, you agree not to disclose the Bank’s trade secrets
to anyone except other Bank personnel (or personnel of affiliates or vendors in
ordinary course of business) in the course of your employment with Bank during
or for a period of two years following termination of your employment by the
Bank.

 

In the event you disclose the Bank’s trade secrets in violation of this
Agreement, all amounts otherwise due you hereunder shall be forfeited, and any
amounts previously paid hereunder shall be refunded by you to the Bank. Bank may
further exercise its rights against you or any third party, in law or in equity,
in the event you reveal the Bank’s trade secrets in violation of this Agreement
or applicable statutory provisions.

 

15.                                 Non-Hire Agreement.  In the event of
termination of your employment, voluntarily or involuntarily, with or without
cause, you shall not, for a period of twelve (12) months following such
termination, hire, seek to hire, or encourage your employer or any other person
to hire any person who was an employee of the Bank on the date of announcement
to the Bank or to any such employee of termination or the decision to terminate
your employment. Further, you shall not attempt to induce any such employee to
leave the employ of the Bank to work for you or any other person, firm or
corporation during such period. Should you violate this non-hire agreement, any
amounts otherwise due you pursuant to this Agreement shall be forfeited and any
amounts previously paid hereunder shall be refunded by you to the Bank. Bank may
further exercise its rights against you or any third party, in law or in equity,
in the event you violate this non-hire agreement in violation of this Agreement
or applicable statutory provisions.

 

16.                                 Reasonableness and Enforcement of
Covenants.  You agree that the restrictions in paragraph 13 (Covenant not to
solicit customers), 14 (Trade Secrets), and 15 (Non-Hire Agreement) are
necessary, reasonable and fair measures to protect the Bank’s secrets and
goodwill which are entrusted to you under this Agreement; that a violation
thereof will be presumed to cause the Bank irreparable harm which cannot be
fully remedied by monetary damages; and that in the event of a violation, the
Bank shall be entitled to a temporary restraining order, preliminary and
permanent injunctive relief, and all damages and other relief which any court or
jury may award at law or in equity. You agree that you will not be unduly
burdened by the enforcement of paragraphs 13, 14 and 15 by injunctive relief.

 

4

--------------------------------------------------------------------------------


 

17.                                 Sale/Severance.  In the event of the sale of
Bank, then there shall thereafter be no forfeiture under paragraph 13 of amounts
otherwise due you because of your engaging in any act set forth herein if your
employment by Bank was terminated: (a) involuntarily, or (b) voluntarily in the
event you shall have been demoted from the position of President of the Bank or
if your base salary shall have been reduced below the level at which it stood at
the beginning of the year in which such sale was concluded. For these purposes,
a “sale” shall be deemed to have occurred in the event that both of the
following occur:

 

(i) Deryl F. Hamann, his family and trusts, corporations or other entities
controlled by him or his family (including descendants and spouses of
descendants of Deryl F. Hamann) collectively fail to own directly, or indirectly
whether through a holding company, outright or in trust, in the aggregate, at
least 51% of the Voting stock of the Bank, and

 

(ii) There is at least 25% ownership of Bank vested in some other person or
entity.

 

18.                                 Captions.  The captions of the paragraphs
are for identification only and do not affect the meaning of the text.

 

19.                                 Binding on Parties.  This Agreement shall be
binding on and inure to the benefit of the parties hereto, their heirs, personal
representatives and successors in interest.

 

20.                                 Governing Law.  This agreement shall be
governed by the laws of the State of Iowa.

 

21.                                 Prior Plan.  The Chairman’s Phantom Stock
Long-Term Incentive Plan dated June 30, 2000 with Citizens Bank, Mt. Ayr,
governed all benefits accrued thereunder through June 30, 2002. The Bank will
assume obligations to you of Citizens Bank, Mt. Ayr. The Provisions of this Plan
shall determine all matters concerning the Plan, and accrued benefits.

 

Please indicate your acceptance of the terms of this Agreement by signing below.

 

 

 

GREAT WESTERN BANK, Clive, Iowa

 

 

 

By:

 

 

 

President

 

 

 

 

Accepted:

 

 

 

 

 

 

Daniel A. Hamann

 

 

5

--------------------------------------------------------------------------------